 

[Net Lease]

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made this 18th day of June, 2015, between PROLOGIS
CALIFORNIA I LLC (“Landlord”), and the Tenant named below.

 

Tenant:   Throwdown Industries Holdings, LLC, a Delaware limited liability
company       Tenant’s Representative,   David E. Vautrin Address, and
Telephone:  

18 Goodyear

    Suite 125     Irvine, California 92618     949-916-9680       Premises:  
That portion of the Building, containing approximately 25,788 rentable square
feet, as determined by Landlord, as shown on Exhibit A and more commonly known
as 25731 Commercentre Drive, Lake Forest, California 92630.       Project:   The
project commonly known as Prologis Lake Forest Business Center       Building:  
Prologis Lake Forest Business Center 2     25671 - 25731 Commercentre Drive    
Lake Forest, California 92630       Tenant’s Proportionate Share of Project:  
18.43 % of the 139,962 square foot Project       Tenant’s Proportionate Share of
Building:   43.24 % of the 59,640 square foot Building       Lease Term:  
Beginning on the Commencement Date and ending on the last day of the
thirty-eighth (38th) full month following the Commencement Date.      
Commencement Date:   September 1, 2015       Initial Monthly Base Rent:   See
Addendum 1

 

Initial Estimated Monthly Operating Expense Payments: (estimates only and
subject to adjustment to actual costs and expenses according to the provisions
of this Lease)   1. Utilities: included in Common Area Charges     2. Common
Area Charges: $1,959.88     3. Taxes: $2,965.62     4. Insurance: $386.82     5.
Others: $644.70       Prop. Mgmt. Fee  

 

Initial Estimated Monthly Operating Expense Payments:   $5,957.02       Initial
Monthly Base Rent, and Estimated Operating Expense   $22,461.34       Security
Deposit:   $23,466.45       Brokers:  

Landlord: CBRE, Inc. - Gregg Haly and Matt Burgner

Tenant: CBRE, Inc. - Cameron Lindee and Garrett Ellis

    Addenda:   1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out
Conditions 4. One Renewal at Market 5. Construction Addendum       Exhibits:  
A. Site Plan     B. Project Rules and Regulations     C. Commencement Date
Certificate

 



- 1 -

 

 

1. Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.

 

2. Acceptance of Premises. Tenant shall accept the Premises in its condition as
of the Commencement Date, subject to all applicable laws, ordinances,
regulations, covenants and restrictions. Landlord has made no representation or
warranty as to the suitability of the Premises for the conduct of Tenant’s
business, and Tenant waives any implied warranty that the Premises are suitable
for Tenant’s intended purposes. In no event shall Landlord have any obligation
for any defects in the Premises or any limitation on its use. The taking of
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken except for items that are Landlord’s responsibility under Paragraph 10 and
any punchlist items agreed to in writing by Landlord and Tenant. No later than
10 days after written demand is made therefor by Landlord of Tenant, Tenant
shall execute and deliver to Landlord a Commencement Date Certificate in the
form of Exhibit C attached to and hereby made a part of this Lease.

 

Landlord represents and warrants, to its knowledge, that as of the Commencement
Date the Building’s HVAC, electrical, plumbing and other mechanical systems are
in good working order and Landlord warrants such systems for a period of ninety
(90) days from the Commencement Date; provided, however, that such warranty
shall not be effective for any maintenance, repairs or replacements necessitated
due to the misuse of, or damages caused by, Tenant, its employees, contractors,
agents, subtenants, or invitees.

 

3. Use. The Premises shall be used only for the purpose of receiving, storing,
shipping, light manufacturing, and selling (but specifically excluding retail
selling) products, materials and merchandise made and/or distributed by Tenant
and its affiliate brands/companies and for and for such other lawful purposes as
may be incidental.. Subject to Tenant’s compliance with all Legal Requirements,
the Premises may also be used for an in-house fitness training show room for
potential customers, employees, and affiliates and for one warehouse/holiday
sale per year. Tenant shall not conduct or give notice of any auction,
liquidation, or going out of business sale on the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit waste,
overload the floor or structure of the Premises or subject the Premises to use
that would damage the Premises. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, gas, noise, or vibrations to emanate from the
Premises, or take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with, or endanger Landlord or any tenants of the
Project. With the exception of the designated truck loading docks connected to
the Premises, outside storage, including without limitation, storage of trucks
and other vehicles, is prohibited without Landlord’s prior written consent;
provided, however, Tenant shall have the right to park operable vehicles and
trailers overnight at the truck loading docks and designated truck and trailer
parking areas for the Premises and operable automobiles in the designated
automobile parking areas, and further provided there is no interference with the
access of other tenants to the Building and Project parking lots and truck
courts. Tenant, at its sole expense, shall use and occupy the Premises in
compliance with all laws, including, without limitation, the Americans With
Disabilities Act, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises (collectively, “Legal Requirements”). The Premises shall not be used as
a place of public accommodation under the Americans With Disabilities Act or
similar state statutes or local ordinances or any regulations promulgated
thereunder, all as may be amended from time to time. Tenant shall, at its
expense, make any alterations or modifications, within or without the Premises,
that are required by Legal Requirements related to Tenant’s use or occupation of
the Premises. Tenant will not use or permit the Premises to be used for any
purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler credits.
If any increase in the cost of any insurance on the Premises or the Project is
caused by Tenant’s use or occupation of the Premises, or because Tenant vacates
the Premises, then Tenant shall pay the amount of such increase to Landlord. Any
occupation of the Premises by Tenant prior to the Commencement Date shall be
subject to all obligations of Tenant under this Lease.

 

4. Base Rent. Tenant shall pay Base Rent in the amount set forth on Page 1 of
this Lease. The first month’s Base Rent, the Security Deposit, and the first
monthly installment of estimated Operating Expenses (as hereafter defined) shall
be due and payable on the date hereof, and Tenant promises to pay to Landlord
without demand, deduction or set-off, monthly installments of Base Rent on or
before the first day of each calendar month succeeding the Commencement Date.
Payments of Base Rent for any fractional calendar month shall be prorated. All
payments required to be made by Tenant to Landlord hereunder (or to such other
party as Landlord may from time to time specify in writing) shall be made by
check or by Electronic Fund Transfer (“EFT”) of immediately available federal
funds before 11:00 a.m., Eastern Time at such place, within the continental
United States, as Landlord may from time to time designate to Tenant in writing.
The obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except as may be expressly provided in this Lease. If Tenant is
delinquent in any monthly installment of Base Rent or of estimated Operating
Expenses for more than 5 business days, Tenant shall pay to Landlord on demand a
late charge equal to 8 percent of such delinquent sum. The provision for such
late charge shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as a penalty.

 

5. Security Deposit. The Security Deposit shall be held by Landlord as security
for the performance of Tenant’s obligations under this Lease. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may use all or part of the Security Deposit to
pay delinquent payments due under this Lease, and the cost of any damage,
injury, expense or liability caused by such Event of Default, without prejudice
to any other remedy provided herein or provided by law. Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to its
original amount. Landlord’s obligation respecting the Security Deposit is that
of a debtor, not a trustee; no interest shall accrue thereon. The Security
Deposit shall be the property of Landlord, but shall be paid to Tenant when
Tenant’s obligations under this Lease have been completely fulfilled. Landlord
shall not be required to keep all or any part of the Security Deposit separate
from its general accounts. Tenant waives any limitations set forth in California
Civil Code Section 1950.7 limiting the use to which a security deposit may be
applied. Landlord shall be released from any obligation with respect to the
Security Deposit upon transfer of this Lease and the Premises to a person or
entity assuming Landlord’s obligations under this Paragraph 5.

 

- 2 -

 

 

6. Operating Expense Payments. During each month of the Lease Term, on the same
date that Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of
the annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Operating Expenses for the Project.
Payments thereof for any fractional calendar month shall be prorated. The term
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance, and operation of the Project including,
but not limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, non-structural
components of the roofs (including the roof membrane), alleys, and driveways,
mowing, landscaping, snow removal, exterior painting, utility lines, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and building systems; amounts paid to contractors and subcontractors
for work or services performed in connection with any of the foregoing; charges
or assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, or if there is no property manager, an administration fee of 15
percent of Operating Expenses payable to Landlord; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant)
or that are appropriate to the continued operation of the Project or the
Building as a bulk warehouse facility in the market area, provided that the cost
of additions or alterations that are required to be capitalized for federal
income tax purposes shall be amortized on a straight line basis over a period
equal to the lesser of the useful life thereof for federal income tax purposes
or 10 years. Operating Expenses do not include costs, expenses, depreciation or
amortization for capital repairs and capital replacements required to be made by
Landlord under Paragraph 10 of this Lease, debt service under mortgages or
ground rent under ground leases, costs of restoration to the extent of net
insurance proceeds received by Landlord with respect thereto, leasing
commissions, or the costs of renovating space for tenants.

 

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments except that during the last calendar year of the Lease Term or any
extension terms thereof, Landlord shall refund any such excess within 60 days
following the termination of the Lease Term or any extension terms thereof,
provided that Tenant is not in default of its obligations under this Lease. For
purposes of calculating Tenant’s Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease. With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant’s “Proportionate Share” shall be the percentage set forth on the
first page of this Lease as Tenant’s Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Landlord may equitably increase Tenant’s Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use. The
estimated Operating Expenses for the Premises set forth on the first page of
this Lease are only estimates, and Landlord makes no guaranty or warranty that
such estimates will be accurate.

 

7. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant’s use of the Premises.
Landlord may cause at Tenant’s expense any utilities to be separately metered or
charged directly to Tenant by the provider in the event Landlord reasonably
determines that Tenant’s use of such jointly metered utility materially exceeds
the use of such jointly metered utility by other tenants in the Building. Tenant
shall pay its share of all charges for jointly metered utilities based upon
consumption, as reasonably determined by Landlord. No interruption or failure of
utilities shall result in the termination of this Lease or the abatement of
rent. Tenant agrees to limit use of water and sewer for normal restroom use.

 

8. Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Project during the
Lease Term, which shall be included as part of the Operating Expenses charged to
Tenant. Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens thereof. All capital levies or
other taxes assessed or imposed on Landlord upon the rents payable to Landlord
under this Lease and any franchise tax, any excise, use, margin, transaction,
sales or privilege tax, assessment, levy or charge measured by or based, in
whole or in part, upon such rents from the Premises and/or the Project or any
portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent;
provided, however, in no event shall Tenant be liable for any net income taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder. If any such tax or excise is levied or assessed
directly against Tenant or results from any Tenant-Made Alterations (defined
below), then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.

 

- 3 -

 

 

9. Insurance. Landlord shall maintain all risk or special form property
insurance covering the full replacement cost of the Building and commercial
general liability insurance on the Project in forms and amounts customary for
properties substantially similar to the Project, subject to customary
deductibles. Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary, including but not
limited to, rent loss insurance. All such insurance shall be included as part of
the Operating Expenses charged to Tenant. The Project or Building may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project or Building will be determined by Landlord based upon the total
insurance cost calculations). Tenant shall also reimburse Landlord for any
increased premiums or additional insurance which Landlord reasonably deems
necessary as a result of Tenant’s use of the Premises.

 

Tenant, at its expense, shall maintain during the Lease Term the following
insurance, at Tenant’s sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000; and in the
event property of Tenant’s invitees or customers are kept in, or about the,
Premises, Tenant shall maintain warehouser’s legal liability or bailee customers
insurance for the full value of the property of such invitees or customers as
determined by the warehouse contract between Tenant and its customer; (2) all
risk or special form property insurance covering the full replacement cost of
all property and improvements installed or placed in the Premises by Tenant; (3)
workers’ compensation insurance as required by the state in which the Premises
is located and in amounts as may be required by applicable statute and shall
include a waiver of subrogation in favor of Landlord; (4) employers liability
insurance of at least $1,000,000; (5) business automobile liability insurance
having a combined single limit of not less than $1,000,000 per occurrence
insuring Tenant against liability arising out of the ownership maintenance or
use of any owned, hired or nonowned automobiles, and (6) business interruption
insurance with a limit of liability representing loss of at least approximately
6 months of income. Any company writing any of Tenant’s insurance shall have an
A.M. Best rating of not less than A-VIII and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). All commercial general liability
and, if applicable, warehouser’s legal liability or bailee customers insurance
policies shall name Tenant as a named insured and Landlord, its property
manager, and other designees of Landlord as the interest of such designees shall
appear, as additional insureds. The limits and types of insurance maintained by
Tenant shall not limit Tenant’s liability under this Lease. Tenant shall provide
Landlord with certificates of such insurance as required under this Lease prior
to the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter upon renewals at least 15 days
prior to the expiration of the insurance coverage. Acceptance by Landlord of
delivery of any certificates of insurance does not constitute approval or
agreement by Landlord that the insurance requirements of this section have been
met, and failure of Landlord to identify a deficiency from evidence provided
will not be construed as a waiver of Tenant’s obligation to maintain such
insurance. In the event any of the insurance policies required to be carried by
Tenant under this Lease shall be cancelled prior to the expiration date of such
policy, or if Tenant receives notice of any cancellation of such insurance
policies from the insurer prior to the expiration date of such policy, Tenant
shall: (a) immediately deliver notice to Landlord that such insurance has been,
or is to be, cancelled, (b) shall promptly replace such insurance policy in
order to assure no lapse of coverage shall occur, and (c) shall deliver to
Landlord a certificate of insurance for such policy. The insurance required to
be maintained by Tenant hereunder are only Landlord’s minimum insurance
requirements and Tenant agrees and understands that such insurance requirements
may not be sufficient to fully meet Tenant’s insurance needs.

 

The all risk or special form property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk or
special form property insurance, and each party waives any claims against the
other party, and its officers, directors, employees, managers, agents, invitees
and contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Tenant and its agents, employees and
contractors shall not be liable for, and Landlord hereby waives all claims
against such parties for losses resulting from an interruption of Landlord’s
business, or any person claiming through Landlord, resulting from any accident
or occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Tenant or its agents, employees or contractors.
Landlord and its agents, employees and contractors shall not be liable for, and
Tenant hereby waives all claims against such parties for losses resulting from
an interruption of Tenant’s business, or any person claiming through Tenant,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Landlord or its agents,
employees or contractors.

 

10. Landlord’s Repairs. Landlord shall repair, at its expense and without pass
through as an Operating Expense, the structural soundness of the roof (which
does not include the roof membrane), the structural soundness of the foundation,
and the structural soundness of the exterior walls of the Building in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.

 

- 4 -

 

 

11. Tenant’s Repairs. Landlord, at Tenant’s expense as provided in Paragraph 6,
shall maintain in good repair and condition the parking areas and other common
areas of the Building, including, but not limited to driveways, alleys,
landscape and grounds surrounding the Premises. Subject to Landlord’s obligation
in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems. Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term.
Heating, ventilation and air conditioning systems and other mechanical and
building systems exclusively serving the Premises shall be maintained at
Tenant’s expense pursuant to maintenance service contracts entered into by
Tenant or, at Landlord’s election, by Landlord, in which case the costs of such
contracts entered into by Landlord shall be included as an Operating Expense.
The scope of services and contractors under such maintenance contracts shall be
reasonably approved by Landlord. At Landlord’s request, Tenant shall enter into
a joint maintenance agreement with any railroad that services the Premises. If
Tenant fails to perform any repair or replacement for which it is responsible,
Landlord may perform such work and be reimbursed by Tenant within 10 days after
demand therefor. Subject to Paragraphs 9 and 15, Tenant shall bear the full cost
of any repair or replacement to any part of the Building or Project that results
from damage caused by Tenant, its agents, contractors, or invitees and any
repair that benefits only the Premises.

 

12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises (“Tenant-Made
Alterations”) shall be subject to Landlord’s prior written consent. Tenant shall
cause, at its expense, all Tenant-Made Alterations to comply with insurance
requirements and with Legal Requirements and shall construct at its expense any
alteration or modification required by Legal Requirements as a result of any
Tenant-Made Alterations. All Tenant-Made Alterations shall be constructed in a
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Tenant-Made Alterations shall be submitted to Landlord for its approval.
Landlord may monitor construction of the Tenant-Made Alterations. Tenant shall
reimburse Landlord for its costs in reviewing plans and specifications and in
monitoring construction. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors. Upon surrender of the Premises, all Tenant-Made Alterations and
any leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord’s property, except to the extent Landlord requires removal
at Tenant’s expense of any such items or Landlord and Tenant have otherwise
agreed in writing in connection with Landlord’s consent to any Tenant-Made
Alterations. Tenant shall repair any damage caused by the removal of such
Tenant-Made Alterations upon surrender of the Premises.

 

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, racking, bins, machinery and trade fixtures (collectively
“Trade Fixtures”) in the ordinary course of its business provided that such
items do not alter the basic character of the Premises, do not overload or
damage the Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal
upon surrender of the Premises.

 

13. Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord’s prior written consent, which
consent shall not be unreasonable withheld. Upon surrender or vacation of the
Premises, Tenant shall have removed all signs and repair, paint, and/or replace
the building facia surface to which its signs are attached. Tenant shall obtain
all applicable governmental permits and approvals for sign and exterior
treatments. All signs, decorations, advertising media, blinds, draperies and
other window treatment or bars or other security installations visible from
outside the Premises shall be subject to Landlord’s approval and conform in all
respects to Landlord’s requirements.

 

14. Parking. Tenant shall be entitled to park in common with other tenants of
the Project in those areas designated for nonreserved parking. Landlord may
allocate parking spaces among Tenant and other tenants in the Project if
Landlord reasonably determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties.

 

15. Restoration. If at any time during the Lease Term the Premises are damaged
by a fire or other casualty, Landlord shall notify Tenant within 60 days after
such damage as to the amount of time Landlord reasonably estimates it will take
to restore the Premises. If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord’s notice. If
neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events. Tenant at Tenant’s expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events
(as defined in Paragraph 33), all repairs or restoration not required to be done
by Landlord and shall promptly re-enter the Premises and commence doing business
in accordance with this Lease. Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term and Landlord reasonably estimates that it will take more than one
month to repair such damage. Base Rent and Operating Expenses shall be abated
for the period of repair and restoration commencing on the date of such casualty
event in the proportion which the area of the Premises, if any, which is not
usable by Tenant bears to the total area of the Premises. Such abatement shall
be the sole remedy of Tenant, and except as provided herein, Tenant waives any
right to terminate the Lease by reason of damage or casualty loss.

 

- 5 -

 

 

Notwithstanding anything contained in the Lease to the contrary, to the extent
the damage to the Project is attributable to Tenant, Tenant shall pay to
Landlord with respect to any damage to the Project an amount of the commercially
reasonable deductible under Landlord’s insurance policy, not to exceed
$10,000.00, within 30 days after presentment of Landlord’s invoice.

 

16. Condemnation. If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
“Taking” or “Taken”), and the Taking would materially interfere with or impair
Landlord’s ownership or operation of the Project, then upon written notice by
Landlord this Lease shall terminate and Base Rent shall be apportioned as of
said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award. Tenant shall have the right, to the extent that
same shall not diminish Landlord’s award, to make a separate claim against the
condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.

 

17. Assignment and Subletting. Without Landlord’s prior written consent, which
shall not be unreasonably withheld conditioned or delayed, and with the
exception of Tenant Affiliates (defined below) and direct supply chain partners,
Tenant shall not assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect. It shall be reasonable for the
Landlord to withhold, delay or condition its consent, where required, to any
assignment or sublease in any of the following instances: (i) the assignee or
sublessee does not have a net worth calculated according to generally accepted
accounting principles at least equal to the greater of the net worth of Tenant
immediately prior to such assignment or sublease or the net worth of the Tenant
at the time it executed the Lease; (ii) occupancy of the Premises by the
assignee or sublessee would, in Landlord’s opinion, violate any agreement
binding upon Landlord or the Project with regard to the identity of tenants,
usage in the Project, or similar matters; (iii) the identity or business
reputation of the assignee or sublessee will, in the good faith judgment of
Landlord, tend to damage the goodwill or reputation of the Project; (iv) the
assignment or sublease is to another tenant in the Project and is at rates which
are below those charged by Landlord for comparable space in the Project; or (v)
in the case of a sublease, the subtenant has not acknowledged that the Lease
controls over any inconsistent provision in the sublease. The foregoing criteria
shall not exclude any other reasonable basis for Landlord to refuse its consent
to such assignment or sublease. Any approved assignment or sublease shall be
expressly subject to the terms and conditions of this Lease. Tenant shall
provide to Landlord all information concerning the assignee or sublessee as
Landlord may reasonably request. Landlord may revoke its consent immediately and
without notice if, as of the effective date of the assignment or sublease, there
has occurred and is continuing any default under the Lease. For purposes of this
paragraph, a transfer of the ownership interests controlling Tenant shall be
deemed an assignment of this Lease unless such ownership interests are publicly
traded. Notwithstanding the above, Tenant may assign or sublet the Premises, or
any part thereof, to any entity controlling Tenant, controlled by Tenant or
under common control with Tenant (a “Tenant Affiliate”), without the prior
written consent of Landlord. Tenant shall reimburse Landlord for all of
Landlord’s reasonable expenses in connection with any assignment or sublease not
to exceed $1,500.00. This Lease shall be binding upon Tenant and its successors
and permitted assigns. Upon Landlord’s receipt of Tenant’s written notice of a
desire to assign or sublet the Premises, or any part thereof (other than to a
Tenant Affiliate), Landlord may, by giving written notice to Tenant within 30
days after receipt of Tenant’s notice, terminate this Lease with respect to the
space described in Tenant’s notice, as of the date specified in Tenant’s notice
for the commencement of the proposed assignment or sublease.

 

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder all such excess rental and other excess consideration
within 10 days following receipt thereof by Tenant; provided in the event of a
sublease which is less than 100% of the Premises such excess rental and other
consideration shall be applied on a square foot basis.

 

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

 

- 6 -

 

 

18. Indemnification. Except for the negligence of Landlord, its agents,
employees or contractors, and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and Landlord’s agents, employees
and contractors, from and against any and all losses, liabilities, damages,
costs and expenses (including attorneys’ fees) resulting from claims by third
parties for injuries to any person and damage to or theft or misappropriation or
loss of property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents. The furnishing of insurance required hereunder shall not be deemed
to limit Tenant’s obligations under this Paragraph 18.

 

19. Inspection and Access. Upon providing 24 hours advance notice (except in the
event of an emergency, in which case no advance notice is required), Landlord
and its agents, representatives, and contractors may enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease and for any other business purpose.
Upon providing 24 hours advance notice, Landlord and Landlord’s representatives
may enter the Premises during business hours for the purpose of showing the
Premises to prospective purchasers and, during the last year of the Lease Term,
to prospective tenants. Landlord may erect a suitable sign on the Premises
stating the Premises are available to let or that the Project is available for
sale. Landlord may grant easements, make public dedications, designate and
modify common areas and create restrictions on or about the Premises, provided
that no such easement, dedication, designation, modification or restriction
materially interferes with Tenant’s use or occupancy of the Premises. At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions. Access, as used in this
Paragraph 19, shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any material disturbance to Tenant’s operations.

 

20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received ordinary wear and tear, casualty loss and
condemnation covered by Paragraphs 15 and 16 excepted and otherwise in
accordance with the Move Out Conditions Addendum attached hereto. Without
limiting the foregoing, Tenant shall remove any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession. Any
Trade Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.

 

22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises. For purposes of this Paragraph 22, “possession of the Premises” shall
continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.

 

23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:

 

(i) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of 5 days
from the date such payment was due.

 

(ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”);; or”); (C) become the subject
of any proceeding for relief which is not dismissed within 60 days of its filing
or entry; or () die or suffer a legal disability (if Tenant, guarantor, or
surety is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

- 7 -

 

 

(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.

 

(iv) Tenant shall not occupy or shall vacate the Premises whether or not Tenant
is in monetary or other default under this Lease. Tenant’s vacating of the
Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant has made arrangements reasonably acceptable to Landlord to (a)
ensure that Tenant’s insurance for the Premises will not be voided or cancelled
with respect to the Premises as a result of such vacancy, (b) ensure that the
Premises are secured and not subject to vandalism, and (c) ensure that the
Premises will be properly maintained after such vacation, including, but not
limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect and maintaining the
utility services. Tenant shall inspect the Premises at least once each month and
report monthly in writing to Landlord on the condition of the Premises.

 

(v) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease.

 

(vi) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 20 days after any such lien or encumbrance is
filed against the Premises.

 

(vii) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default (said
notice being in lieu of, and not in addition to, any notice required as a
prerequisite to a forcible entry and detainer or similar action for possession
of the Premises).

 

(viii) Tenant agrees that any notice given by Landlord pursuant to this
Paragraph of the Lease shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161, and Landlord shall not be
required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding.

 

24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so long
as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

 

Except as otherwise provided in the next paragraph, if Tenant breaches this
Lease and abandoned the Premises prior to the end of the term hereof, or if
Tenant’s right to possession is terminated by Landlord because of an Event of
Default by Tenant under this Lease, this Lease shall terminate. Upon such
termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonable avoided; (iii) the worth at the time of award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom. As used herein, the following terms are defined: (a) The “worth at
the time of award” of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 18 percent per annum or the
maximum lawful rate. The “worth at the time of award” of the amount referred to
in Section (iii) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent;
(b) The “time of award” as used in clauses (i), (ii), and (iii) above is the
date on which judgment is entered by a court of competent jurisdiction; (c) The
“reasonable value” of the amount referred to in clause (ii) above is computed by
determining the mathematical product of (1) the “reasonable annual rental value”
(as defined herein) and (2) the number of years, including fractional parts
thereof, between the date of termination and the time of award. The “reasonable
value” of the amount referred to in clause (iii) is computed by determining the
mathematical product of (1) the annual Base Rent and other charges under this
Lease and (2) the number of years including fractional parts thereof remaining
in the balance of the term of this Lease after the time of award. Tenant
acknowledges and agrees that the term “detriment proximately caused by Tenant’s
failure to perform its obligations under this Lease” includes, without
limitation, the value of any abated or free rent given to Tenant.

 

- 8 -

 

 

Even if Tenant has breached this Lease and abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession, and Landlord may enforce all its rights and remedies under
this Lease, including the right to recover rent as it becomes due. This remedy
is intended to be the remedy described in California Civil Code Section 1951.4,
and the following provision from such Civil Code Section is hereby repeated:
“The Lessor has the remedy described in California Civil Code Section 1951.4
(lessor may continue lease in effect after lessee’s breach and abandonment and
recover rent as it becomes due, if lessee has right to sublet or assign subject
only to reasonable limitations).” Any such payments due Landlord shall be made
upon demand therefor from time to time and Tenant agrees that Landlord may file
suit to recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives all right of redemption in
case Tenant shall be dispossessed by a judgment or by warrant of any court or
judge. The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this
Lease, are not restricted to their technical legal meanings. Any reletting of
the Premises shall be on such terms and conditions as Landlord in its sole
discretion may determine (including without limitation a term different than the
remaining Lease Term, rental concessions, alterations and repair of the
Premises, lease of less than the entire Premises to any tenant and leasing any
or all other portions of the Project before reletting the Premises). Landlord
shall not be liable, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or collect rent due in
respect of such reletting.

 

25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder. All obligations of Landlord under this Lease will be
binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner,
for the time being of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Project, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.

 

26. Landlord’s Lien/Security Interest. Landlord hereby waives any right of
distraint or statutory lien for rent against Tenant’s property on the Premises
that would permit Landlord to possess or sell Tenant’s property before obtaining
a judgment. Landlord does not waive any right to obtain and enforce any judgment
lien or any pre-judgment rights and remedies other than those described above.

 

27. Subordination. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant. Tenant agrees, at the election
of the holder of any such mortgage, to attorn to any such holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination and such instruments of attornment as shall be requested by
any such holder. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder.
The term “mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “holder” of a mortgage shall be deemed to include the beneficiary under a
deed of trust.

 

28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 20 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 20 day period.

 

- 9 -

 

 

29. Estoppel Certificates. Tenant agrees, from time to time, within 10 days
after request of Landlord, to execute and deliver to Landlord, or Landlord’s
designee, any estoppel certificate requested by Landlord, stating that this
Lease is in full force and effect, the date to which rent has been paid, that
Landlord is not in default hereunder (or specifying in detail the nature of
Landlord’s default), the termination date of this Lease and such other matters
pertaining to this Lease as may be requested by Landlord. Tenant’s obligation to
furnish each estoppel certificate in a timely fashion is a material inducement
for Landlord’s execution of this Lease. No cure or grace period provided in this
Lease shall apply to Tenant’s obligations to timely deliver an estoppel
certificate.

 

30. Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, and except for propane used in Tenant’s forklifts in the normal
course of its business, and except for Hazardous Materials contained in products
stored and/or distributed during Tenant’s normal course of business in their
original, sealed, and unopened containers, Tenant shall not permit or cause any
party to bring any Hazardous Material upon the Premises or transport, store,
use, generate, manufacture or release any Hazardous Material in or about the
Premises without Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall operate its business in the Premises in strict compliance with
all Environmental Requirements and shall remediate in a manner satisfactory to
Landlord any Hazardous Materials released on or from the Project by Tenant, its
agents, employees, contractors, subtenants or invitees. Tenant shall complete
and certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom. No cure or grace period provided in
this Lease shall apply to Tenant’s obligations to comply with the terms and
conditions of this Paragraph 30.

 

Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (i) Landlord, its agents, employees, contractors or
invitees; or (ii) any other tenants in the Project or their agents, employees,
contractors, subtenants, assignees or invitees.

 

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

 

31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current Project rules and regulations are attached hereto
as Exhibit B. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project.

 

- 10 -

 

 

32. Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services with respect
to the Premises and that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises or any other breach of security with respect to the
Premises.

 

33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).

 

34. Entire Agreement. This Lease constitutes the complete agreement of Landlord
and Tenant with respect to the subject matter hereof. No representations,
inducements, promises or agreements, oral or written, have been made by Landlord
or Tenant, or anyone acting on behalf of Landlord or Tenant, which are not
contained herein, and any prior agreements, promises, negotiations, or
representations are superseded by this Lease. This Lease may not be amended
except by an instrument in writing signed by both parties hereto.

 

35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.

 

36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

 

37. Miscellaneous. (a) Any payments or charges due from Tenant to Landlord
hereunder shall be considered rent for all purposes of this Lease.

 

(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.

 

(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord at 17777 Center Court Drive
North, Suite 100, Cerritos, California 90703, with a copy sent to Landlord at
4545 Airport Way, Denver, Colorado 80239, Attention: General Counsel, and to
Tenant at 25731 Commercentre Drive, Lake Forest, California 92630 with copy sent
to Jaime R. Quezon, Esq, 805 W Azeele Street, Tampa, FL 33606. Either party may
by notice given aforesaid change its address for all subsequent notices or add
an additional party to be copied on all subsequent notices. Except where
otherwise expressly provided to the contrary, notice shall be deemed given upon
delivery.

 

(d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.

 

(e) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. Any and all information provided by Tenant to Landlord pursuant to
this Paragraph shall remain confidential and Landlord shall not disclose to any
third party whatsoever other than prospective lenders or buyers of the Building
bound by confidentiality agreement or as required by law.

 

(f) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.

 

(g) The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.

 

(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.

 

(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(j) Any amount not paid by Tenant within 5 business days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 15 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

- 11 -

 

 

(k) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.

 

(l) Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.

 

(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, such exhibits or addenda shall control.

 

(n) In the event either party hereto initiates litigation to enforce the terms
and provisions of this Lease, the non-prevailing party in such action shall
reimburse the prevailing party for its reasonable attorney’s fees, filing fees,
and court costs.

 

(o) Tenant agrees and understands that Landlord shall have the right (provided
that the exercise of Landlord’s rights does not adversely affect Tenant’s use
and occupancy of the Premises or subject Tenant to additional costs), without
Tenant’s consent, to place a solar electric generating system on the roof of the
Building or enter into a lease for the roof of the Building whereby such roof
tenant shall have the right to install a solar electric generating system on the
roof of the Building. Upon receipt of written request from Landlord, Tenant, at
Tenant’s sole cost and expense, shall deliver to Landlord data regarding the
electricity consumed in the operation of the Premises (the “Energy Data”) for
purposes of regulatory compliance, manual and automated benchmarking, energy
management, building environmental performance labeling and other related
purposes, including but not limited, to the Environmental Protection Agency’s
Energy Star rating system and other energy benchmarking systems. Landlord shall
use commercially reasonable efforts to utilize automated data transmittal
services offered by utility companies to access the Energy Data. Landlord shall
not publicly disclose Energy Data without Tenant’s prior written consent.
Landlord may, however, disclose Energy Data that has been modified, combined or
aggregated in a manner such that the resulting data is not exclusively
attributable to Tenant.

 

(p) This Lease may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Lease. Execution copies of this Lease may be delivered by facsimile or
email, and the parties hereto agree to accept and be bound by facsimile
signatures or scanned signatures transmitted via email hereto, which signatures
shall be considered as original signatures with the transmitted Lease having the
same binding effect as an original signature on an original Lease. At the
request of either party, any facsimile document or scanned document transmitted
via email is to be re-executed in original form by the party who executed the
original facsimile document or scanned document. Neither party may raise the use
of a facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Lease.

 

(q) Within fifteen (15) days of Landlord’s written request, Tenant agrees to
deliver to Landlord such information and/or documents as Landlord requires for
Landlord to comply with California Public Resources Code Section 25402.10, or
successor statute(s), and California Energy Commission adopted regulations set
forth in California Code of Regulations, Title 20, Division 2, Chapter 4,
Article 9, Sections 1680-1685, and successor and related California Code of
Regulations, relating to commercial building energy ratings. Landlord makes the
following statement based on Landlord’s actual knowledge in order to comply with
California Civil Code Section 1938: The Building and Premises have not undergone
an inspection by a Certified Access Specialist (CASp).

 

38. Limitation of Liability of Trustees, Shareholders, and Officers of Landlord.
Any obligation or liability whatsoever of Landlord which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

 

39. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

- 12 -

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:   LANDLORD:       THROWDOWN INDUSTRIES HOLDINGS, LLC
a Delaware limited liability company   PROLOGIS CALIFORNIA I LLC
a Delaware limited liability company           By:

Prologis, a Maryland real estate investment trust, its managing member

          By: /s/ David E. Vautrin   By: /s/ Robert B. Antrobsus Name: David E.
Vautrin   Name: Robert B. Antrobsus Title: CEO   Title: SVP

 

- 13 -

 

 

ADDENDUM 1

 

BASE RENT ADJUSTMENTS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

Base Rent shall equal the following amounts for the respective periods set forth
below:

 

Period  Monthly Base Rent        September 1, 2015 through September, 2015 
$16,504.32               October 1, 2015 through February 29, 2016  $8,252.16 
             March 1, 2016 through August 31, 2016  $16,504.32              
September 1, 2016 through August 31, 2017  $16,999.45               September 1,
2017 through October 31, 2018  $17,509.43 

 

- 14 -

 

 

ADDENDUM 2

 

HVAC MAINTENANCE CONTRACT

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:

 

Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work.
Landlord will provide a history of the HVAC service and reports prior to the
Commencement Date. A certificate must be provided to the Landlord upon occupancy
of the leased Premises.

 

The service contract must become effective within thirty (30) days of occupancy,
and service visits shall be performed on a quarterly basis. Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:

 

  1. Adjust belt tension;   2. Lubricate all moving parts, as necessary;   3.
Inspect and adjust all temperature and safety controls;   4. Check refrigeration
system for leaks and operation;   5. Check refrigeration system for moisture;  
6. Inspect compressor oil level and crank case heaters;   7. Check head
pressure, suction pressure and oil pressure;   8. Inspect air filters and
replace when necessary;   9. Check space conditions;   10. Check condensate
drains and drain pans and clean, if necessary;   11. Inspect and adjust all
valves;   12. Check and adjust dampers;   13. Run machine through complete
cycle.

 

- 15 -

 

 

ADDENDUM 3

 

MOVE-OUT CONDITIONS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted.

 

Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal thereof. If Tenant fails to
remove its personal property and fixtures upon the expiration or earlier
termination of this Lease, the same shall be deemed abandoned and shall become
the property of the Landlord. The following list is designed to assist Tenant in
the move-out procedures but is not intended to be all inclusive:

 

1. Lights:   Office, warehouse, emergency and exit lights will be fully
operational with all bulbs and ballasts functioning.         2. Dock Levelers,
Service Doors and Roll Up Doors:   All truck doors, service doors, roll up doors
and dock levelers shall be serviced and placed in good operating order. This
would include the necessary replacement of any dented truck door panels and
adjustment of door tension to insure property operation. All door panels which
are replaced need to be painted to match the building standard.         3. Dock
Seals/Dock Bumpers:   Free of tears and broken backboards repaired. All dock
bumpers must be left in place and well secured.         4. Structural Columns  
All structural steel columns in the warehouse and office shall be inspected for
damage. Repairs of this nature should be pre-approved by Landlord prior to
implementation.         5. Warehouse Floor:   Free of stains and swept with no
racking bolts and other protrusions left in floor. Cracks should be repaired
with an epoxy or polymer to match concrete color. All floor striping in the
Premises shall be removed with no residual staining or other indication that
such striping existed.         6. Tenant-Installed Equipment and Wiring:  
Removed and space turned to original condition when originally leased. (Remove
air lines, junction boxes, conduit, etc.)         7. Walls:   Sheetrock
(drywall) damage should be patched and fire-taped so that there are no holes in
either office or warehouse.         8. Carpet and Tile   The carpet and vinyl
tiles should be in a clean condition and should not have any holes or chips in
them. Landlord will accept normal wear on these items provided they appear to be
in a maintained condition.         9. Roof:   Any Tenant-installed equipment
must be removed and roof penetrations properly repaired by licensed roofing
contractor. Active leaks must be fixed and latest Landlord maintenance and
repairs recommendation must have been followed. Tenant must check with
Landlord’s property manager to determine if specific roofing contractor is
required to perform work.         10. Signs:   All exterior signs must be
removed and holes patched and paint touched-up as necessary. All window signs
should likewise be removed.         11. Heating and Air Conditioning System:  
Heating/air conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.         12. Electrical &
Plumbing:   All electrical and plumbing equipment to be returned in good
condition and repair and conforming to code.         14. Overall Cleanliness:  
Clean windows, sanitize bathroom(s), vacuum carpet, and remove any and all
debris from office and warehouse. Remove all pallets and debris from exterior of
Premises. All trade fixtures, dumpsters, racking, trash, vending machines and
other personal property to be removed.         15. Upon Completion:   Contact
Landlord’s property manager to coordinate turning in of keys, utility changeover
and obtaining of final Landlord inspection of Premises which, in turn, will
facilitate refund of Security Deposit.

 

- 16 -

 

 

ADDENDUM 4

 

ONE RENEWAL OPTION AT MARKET

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

(a) Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (x) Tenant is the Tenant originally
named herein, (y) Tenant actually occupies all of the Premises initially demised
under this Lease and any space added to the Premises, and (z) no Event of
Default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of three (3) years (such additional term is hereinafter
called the “Extension Term”) commencing on the day following the expiration of
the Lease Term (hereinafter referred to as the “Commencement Date of the
Extension Term”). Tenant shall give Landlord notice (hereinafter called the
“Extension Notice”) of its election to extend the term of the Lease Term at
least six (6) months, but not more than twelve (12) months, prior to the
scheduled expiration date of the Lease Term.

 

(b) The Base Rent payable by Tenant to Landlord during the Extension Term shall
be the greater of (i) the Base Rent applicable to the last year of the initial
Lease Term and (ii) the then prevailing market rate for comparable space in the
Project and comparable buildings in the vicinity of the Project, taking into
account the size of the Lease, the length of the renewal term, market
escalations and the credit of Tenant. The Base Rent shall not be reduced by
reason of any costs or expenses saved by Landlord by reason of Landlord’s not
having to find a new tenant for such premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period). In the event Landlord and Tenant fail to
reach an agreement on such rental rate and execute the Amendment (defined below)
at least five (5) months prior to the expiration of the Lease, then Tenant’s
exercise of the renewal option shall be deemed withdrawn and the Lease shall
terminate on its original expiration date.

 

(c) The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Operating Expenses and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Operating Expenses and other items with
respect to the Premises during the Extension Term without regard to any cap on
such expenses set forth in the Lease.

 

(d) Except for the Base Rent as determined above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.

 

(e) If Tenant does not give the Extension Notice within the period set forth in
paragraph (a) above, Tenant’s right to extend the Lease Term shall automatically
terminate. Time is of the essence as to the giving of the Extension Notice.

 

(f) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.

 

(g) If the Lease is extended for the Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Lease Term and the other provisions applicable thereto (the “Amendment”).

 

(h) If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum, the term “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

 

- 17 -

 

 

ADDENDUM 5

 

CONSTRUCTION

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

(a) Landlord agrees to furnish or perform at Landlord’s sole cost and expense
those items of construction and those improvements (the “Initial Improvements”)
specified below:

 

  ● Add a full bathroom including a shower and a toilet in the warehouse
adjacent to the current restrooms, including a bench.         ● Paint office
walls.         ● Replace carpet in the office.         ● Broom sweep the
warehouse floor.

 

The materials and specifications for the Initial Improvements shall be agreed to
by the parties prior to commencement of construction.

 

(b) If Tenant shall desire any changes, Tenant shall so advise Landlord in
writing and Landlord shall determine whether such changes can be made in a
reasonable and feasible manner. Any and all costs of reviewing any requested
changes, and any and all costs of making any changes to the Initial Improvements
which Tenant may request and which Landlord may agree to shall be at Tenant’s
sole cost and expense and shall be paid to Landlord upon demand and before
execution of the change order.

 

(c) Landlord shall proceed with and complete the construction of the Initial
Improvements. As soon as such improvements have been Substantially Completed,
Landlord shall notify Tenant in writing of the date that the Initial
Improvements were Substantially Completed. The Initial Improvements shall be
deemed substantially completed (“Substantially Completed”) when, in the opinion
of the construction manager (whether an employee or agent of Landlord or a third
party construction manager) (“Construction Manager”), the Initial Improvements
are substantially completed except for punch list items which do not prevent in
any material way the use of the Initial Improvements for the purposes for which
they were intended. In the event Tenant, its employees, agents, or contractors
cause construction of such improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
had not taken place. Without limiting the foregoing, Tenant shall be solely
responsible for delays caused by Tenant’s request for any changes in the plans,
Tenant’s request for long lead items or Tenant’s interference with the
construction of the Initial Improvements, and such delays shall not cause a
deferral of the Commencement Date beyond what it otherwise would have been.
After the date the Initial Improvements are Substantially Complete Tenant shall,
upon demand, execute and deliver to Landlord a letter of acceptance of delivery
of the Initial Improvements. In the event of any dispute as to the Initial
Improvements the certificate of the Construction Manager shall be conclusive
absent manifest error.

 

(d) The failure of Tenant to take possession of or to occupy the Premises shall
not serve to relieve Tenant of obligations arising on the Commencement Date or
delay the payment of rent by Tenant. Subject to applicable ordinances and
building codes governing Tenant’s right to occupy or perform in the Premises,
Tenant shall be allowed to install its tenant improvements, machinery,
equipment, fixtures, or other property on the Premises during the final stages
of completion of construction provided that Tenant does not thereby interfere
with the completion of construction or cause any labor dispute as a result of
such installations, and provided further that Tenant does hereby agree to
indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, unless any such loss, damage, liability, death, or
personal injury was caused by Landlord’s negligence. Any such occupancy or
performance in the Premises shall be in accordance with the provisions governing
Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder. Delay in
putting Tenant in possession of the Premises shall not serve to extend the term
of this Lease or to make Landlord liable for any damages arising therefrom.

 

- 18 -

 

 

EXHIBIT A

 

SITE PLAN

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 [image_002.jpg]

 

- 19 -

 

 

EXHIBIT B

 

PROJECT RULES AND REGULATIONS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

Rules and Regulations

 

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.     2. Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.    
3. Except for service animals, no animals shall be allowed in the offices,
halls, or corridors in the Project.     4. Tenant shall not disturb the
occupants of the Project or adjoining buildings by the use of any radio or
musical instrument or by the making of loud or improper noises.     5. If Tenant
desires telegraphic, telephonic or other electric connections in the Premises,
Landlord or its agent will direct the electrician as to where and how the wires
may be introduced; and, without such direction, no boring or cutting of wires
will be permitted. Any such installation or connection shall be made at Tenant’s
expense.     6. Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease. The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Project.     7.
Parking any type of recreational vehicles is specifically prohibited on or about
the Project. Further, parking any type of trucks, trailers or other vehicles in
the Building is specifically prohibited. In the event that a vehicle is
disabled, it shall be removed within 48 hours. There shall be no “For Sale” or
other advertising signs on or about any parked vehicle. All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings. All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease.     8. Tenant shall maintain the Premises free from
rodents, insects and other pests.     9. Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.     10.
Tenant shall not cause any unnecessary labor by reason of Tenant’s carelessness
or indifference in the preservation of good order and cleanliness. Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by the
janitors or any other employee or person.     11. Tenant shall give Landlord
prompt notice of any defects in the water, lawn sprinkler, sewage, gas pipes,
electrical lights and fixtures, heating apparatus, or any other service
equipment affecting the Premises.     12. Tenant shall not permit storage
outside the Premises, or dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises.     13. All moveable trash receptacles provided by the trash disposal
firm for the Premises must be kept in the trash enclosure areas, if any,
provided for that purpose.     14. No auction, public or private, will be
permitted on the Premises or the Project.     15. No awnings shall be placed
over the windows in the Premises except with the prior written consent of
Landlord.     16. The Premises shall not be used for lodging, sleeping or
cooking or for any immoral or illegal purposes or for any purpose other than
that specified in the Lease. No gaming devices shall be operated in the
Premises.     17. Tenant shall ascertain from Landlord the maximum amount of
electrical current which can safely be used in the Premises, taking into account
the capacity of the electrical wiring in the Project and the Premises and the
needs of other tenants, and shall not use more than such safe capacity.
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.
    18. Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.     19. Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.    
20. Tenant shall not permit smoking in the office areas of the Premises.     21.
No racking or storage shall occur within 12-inches of demising walls, office and
warehouse separation walls, exterior walls, and columns.

 

- 20 -

 

 

EXHIBIT C

 

FORM OF COMMENCEMENT DATE CERTIFICATE

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED June 18, 2015 BETWEEN

 

PROLOGIS CALIFORNIA I LLC

and

THROWDOWN INDUSTRIES HOLDINGS, LLC

 

COMMENCEMENT DATE CERTIFICATE

 

____________, 201__

 

David E. Vautrin

Throwdown Industries Holdings, LLC,

 

RE: Lease dated ________ between Throwdown Industries Holdings, LLC and PROLOGIS
CALIFORNIA I LLC for 25671 Commercentre Drive, Lake Forest, California 92630

 

Dear ____________:

 

Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:

 

Lease Commencement Date:   Lease Expiration Date:   Rental Commencement Date:  

 

We are pleased to welcome you as a customer of Prologis and look forward to
working with you. Please indicate your agreement with the above changes to your
lease by signing and returning the enclosed copy of this letter to me. If I can
be of service, please do not hesitate to contact me.

 

Sincerely,

 

Accepted by: Throwdown Industries Holdings, LLC a Delaware limited liability
company   Date:           By:         Printed:         Title:      

 

- 21 -

 

